DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 and 07/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because block 26 in Figures 1 and 2, blocks 216 & 226 in Figure 3, and all blocks 314, 316, 318, 322, 324 & 326 should be labeled with descriptive legend known in the art.  
 	The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate both “High-Altitude Platform HAPS” (see paragraph [0071]) and “HAPS Platform” (see paragraph [0073]), which are inconsistent.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  
 	In paragraphs [0059] & [0066], the element 12 was named “space system”, but in paragraphs [0060] & [0061], the same element was named “satellite system”, which are inconsistent.
	In paragraphs [0062] & [0072], “C-RAN 26” should be changed to -- C-RAN 208 --.
 	In paragraphs [0071] & [0073], the element “152” were recited in different terms.
 	In paragraph [0091], “space systems 6, 106” should be changed to -- space systems 12, 112 --.
Claim Objections
Claims 1-25 are objected to because of the following informalities:   
   	The term “HAPS” in claim 1, line 5 and claim 17, line 3, the term “RF” in claim 12, line 8, claim 23, line 6, claim 24, line 3, claim 25, line 4, the term “PHY/MAC” in claim 13, line 6, the term ASIC/FPGA” in claim 24, line 5, claim 25, line 6, each should be further defined as to what it stands for.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because each of the claims is directed to a single “access module”, which purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 6, it is confusing and ambiguous for reciting “a ground station GW” since the term “GW” stands for gateway.  Therefore, it is unclear as to whether the ground station or the gateway is intended to be the claimed subject matter.  Line 8, it is also confusing and ambiguous for reciting “an access module (enodeB)” since the access module and eNode B are two entirely different entities.  Same line, “the space system” has no clear antecedent since only the multibeam space telecommunication is recited previously in line 2.  Lines 17-18, 22 and 34, “the space network access module” has no clear antecedent since only the access module is recited previously in line 8.  Lines 30-31, it is unclear as to what “a tiling of the geographical coverage of the space system” is referring to.
 	In claim 2, line 3, “the satellite network” lacks antecedent basis.
 	In claim 3, lines 3-4, “the space network access module has no clear antecedent.
 	In claim 4, lines 3-4, “the acquisition of the carrier” lacks antecedent basis.  Line 6, it is vague and indefinite for reciting “possibly intended for it” since it is unclear as to what is intended to be the claim limitation for such term.  Line 7, “the space network access module has no clear antecedent.  Lines 9 and 10, it is vague and indefinite for reciting the term “and/or” since it is unclear whether an “and” or an “or is intended to be the claim limitation.
 	In claim 5, line 5, it is unclear as to what “the specifics” is referring to.  Lines 8, 10 & 11, it is vague and indefinite for reciting the term “and/or” since it is unclear whether an “and” or an “or is intended to be the claim limitation.
 	In claim 6, lines 5 & 8, it is improper to use the quotations marks in the claim as part of the claim language.
 	In claim 7, line 4, “the space network access module has no clear antecedent.
 	In claim 8, line 4, “lies(lie)” should be changed to -- lies --.  In lines 6 & 8, the irregular claim language such as “on the one hand” and “and on the other hand” should be avoided.
 	In claim 9, line 6, claim 10, line 3, claim 11, line 5, it is vague and indefinite for reciting the term “preferably” since it is unclear as to what is intended to be the claim limitation.
 	In claim 10, line 3, “the shape” lacks antecedent basis.
 	In claim 12, lines 5, 15, 20-21, “the space system”, lines 9-10, “the common fixed terrestrial infrastructure”, line 12, “the station or the two stations”, lines 12-13, “the terrestrial station”, lines 14-15, “the dual-mode or multi-mode space system”, line 19, “the at least one terminal”, line 20, “the relay”, “the frequency plan”, each lacks antecedent basis.  Line 12, “said access module” has no clear antecedent since there are two access modules recited previously.  Lines 15,  & 24, it is vague and indefinite for reciting the term “and/or” since it is unclear whether an “and” or an “or is intended to be the claim limitation.  Lines 26, 33 & 34, it is improper to use the quotations marks in the claim as part of the claim language.
 	In claim 13, line 2, “the hardware and software configuration” lacks antecedent basis.  Line 4, “the space system” has no clear antecedent.
 	In claim 14, lines 2-3, “the maintaining of the space communication” lacks antecedent basis.  Line 5, it is vague and indefinite for reciting the term “and/or” since it is unclear whether an “and” or an “or is intended to be the claim limitation.  Line 7-8, it is improper to use the quotations marks in the claim as part of the claim language.  Line 13, “the space mobile network” lacks antecedent basis.
 	In claim 15, line 4, “said communication” has no clear antecedent.
 	In claim 16, line 2, “the strategy” has no clear antecedent.
 	Claims 17-23 are rejected for substantially same reasons as 1, 3-5, 7-9 and 12, except each claim is in a system claim format.
 	Claim 24 is rejected for substantially same reason as claim 1, except the claim is in an apparatus claim format.
 	In claim 25, claim 25 is rejected for substantially same reasons as claim 1.  In addition, it is confusing and ambiguous for reciting the claim further depends on claim 1 in line 34-35, by reciting “a specific contention access algorithm as claimed in claim 1” since the specific contention access algorithm is never mentioned in claim 1. 
 	Claims 26 and 27 are rejected for is rejected for substantially same reason as claim 1, except each claim is in an apparatus claim format, on the access module perspective. 	
In view of the objections to the drawings and specification, and the rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time.  However, the examiner reserves the right to apply any prior art of record for future prior art rejection purpose once the above objections and rejections are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Ansari et al., Chuberre et al. ‘712 & ‘424, Freeman et al., Bert et al., Corbell et al., Feria et al., and Michaels are all cited to show the common feature of multi-beam space telecommunications system for providing space communication utilizing satellite, space relay, satellite gateway, eNode B and user terminal similar to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465